                      Case 2:19-cr-00249-JCM-VCF Document 73 Filed 03/19/21 Page 1 of 1



                 1
                 2
                 3
                 4                          UNITED STATES DISTRICT COURT
                 5                                DISTRICT OF NEVADA
                 6                                           ***
                 7    UNITED STATES OF AMERICA,                     Case No. 2:19-CR-249 JCM (BNW)
                 8                                  Plaintiff(s),              SEALED ORDER
                 9          v.
               10     ETHAN ERHARDT,
               11                                 Defendant(s).
               12
               13           MINUTE ORDER IN CHAMBERS of the Honorable Judge James C.
               14     Mahan re: 72 Motion
               15           The government’s ex parte motion to unseal this case is GRANTED.
               16           DATED March 19, 2021.
               17
                                                            __________________________________________
               18                                           UNITED STATES DISTRICT JUDGE

               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
